Citation Nr: 9913103	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  98-08 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a temporary total evaluation under 38 C.F.R. 
§ 4.30 due to treatment for a service-connected condition 
requiring convalescence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active naval service from September 1966 to 
January 1969.

This appeal arises from a December 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought on 
appeal.

The veteran specifically requested, was scheduled for and 
properly notified of a video hearing before the Board, which 
was to have been held in January 1999.  However, the veteran 
did not appear at this time, had not requested a postponement 
prior to the hearing date, and has not requested that the 
hearing be rescheduled or suggested good cause for his 
absence.  Accordingly, the case will be processed as though 
the request for a hearing had been withdrawn.  38 C.F.R. 
§ 20.702(d).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  The August 1997 and May 1998 back surgeries which the 
veteran underwent were not for the treatment of a service-
connected condition.


CONCLUSION OF LAW

The criteria for a temporary total evaluation under 38 C.F.R. 
§ 4.30 due to treatment for a service-connected condition 
requiring convalescence have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. § 4.30 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has requested a temporary total evaluation for a 
period of convalescence required by back surgeries which were 
performed in August 1997 and May 1998.  As a preliminary 
matter, the Board finds that the veteran's claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim which is not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to the claim.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  Accordingly, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

 VA's Schedule for Rating Disabilities provides for 
assignment of a total (100 percent) disability rating, 
without regard to other provisions of the rating schedule, 
when it is established by a hospital discharge or outpatient 
release report that treatment of a service-connected 
disability resulted in surgery necessitating at least one 
month of convalescence.  See 38 C.F.R. § 4.30.

In a September 1969 rating decision, the RO granted service 
connection for chronic lumbosacral sprain, effective as of 
the day following the veteran's release from active duty in 
the United States Marine Corps.  Service medical records 
indicate that the veteran complained of low back pain of 
several weeks duration in December 1968, and tenderness and 
muscle spasm was noted in the lower back area.  The diagnosis 
at that time was chronic low back strain, unrelated to 
trauma.  December 1968 X-rays were described as within normal 
limits.  An orthopedic examination was performed at the 
Cleveland VA Hospital (now the VA Medical Center (VAMC)) in 
August 1969, resulting in a diagnosis of lumbo-sacral sprain.  
X-rays of the back taken at that time revealed the lumbar 
vertebra to be "sacralized with pseudarthrosis," which was 
described as a developmental condition.  Otherwise the 
lumbosacral spine was said to be within normal limits.

In November 1974, the veteran suffered an industrial injury 
when approximately 500 pounds of meat fell on him.  A letter 
from the veteran's longstanding personal physician in March 
1987 advised that the veteran had broken his pelvis and 
developed severe back pains at that time, and had required 
"a great deal" of medication, physical therapy and medical 
attention since that time, with increasing complaints of low 
back pain and radiation of pain into both legs.  A December 
1984 myelogram showed disc bulging at the L4-5 level, 
although a contemporary CT scan did not confirm disc 
herniation.  An unappealed rating decision in March 1987 
denied service connection for the veteran's post-service back 
injury, including the claimed residuals of sciatic 
radiculitis and arthritis.

In May 1993, the veteran filed a claim for an increased 
rating for his service-connected lumbosacral condition.  This 
claim came before the Board on appeal, and in an October 1997 
decision the Board determined, in pertinent part, that the 
veteran's service-connected low back disability was 
manifested by restriction of movement, approximating severe 
limitation of motion, and pain.  In making this finding, the 
Board noted the veteran's post-service injury in 1974 (and a 
later injury in September 1991).  The Board attributed 
limitation of motion to the veteran's service-connected 
lumbosacral strain, manifested by muscle spasm and pain.  
Accordingly, it granted the veteran's request for an 
increased rating, but specifically noted that the veteran was 
not service-connected for any neurological disability, and 
that the only diagnostic codes (DC) potentially applicable to 
the veteran's service connected condition were 38 C.F.R. 
§ 4.71a, DC 5292 and 5295 (i.e., limitation of motion of the 
lumbar spine and lumbosacral strain).

The medical records submitted by the veteran indicate 
unambiguously that the August 1997 procedure was a left 
hemilaminectomy with discectomy at L4-5 to alleviate the 
symptoms of a herniated nucleus pulposus (HNP) at L4-5, and 
the May 1998 procedure was a C6 vertebrectomy with C5-6 and 
C6-7 discectomy and spinal cord decompression and other 
associated reconstruction and fixation of the cervical spine 
from C5-7.  As noted above, the veteran's grant of service 
connection extends only to lumbosacral strain and its 
residual effect on motion of the spine.  There is nothing 
which relates the veteran's service-connected condition to 
the L4-5 HNP which was surgically treated in August 1997, and 
no indication whatsoever of a connection between the 
veteran's service-connected lumbosacral strain and any 
cervical spine condition.  Accordingly, since the evidence 
demonstrates that none of the veteran's surgeries were for 
treatment of a service-connected condition, his claim for a 
temporary total evaluation under 38 C.F.R. § 4.30 must be 
denied.


ORDER

A temporary total evaluation under 38 C.F.R. § 4.30 is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

